DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended drawings were received on 9 November 2021.  These amended drawings are acceptable.

Specification
The amended specification was received on 9 November 2021.  This amended specification is acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Honan on 11 January 2022.

The application has been amended as follows: 

Claims 1-4: Cancelled

Claim 5: 

In line 4, change “wherein said first end defines an opening” to read --wherein said first end defines a first opening--.

In lines 6-7, change “a diameter of said opening of said first end of said first container is lesser than a diameter” to read -- a diameter of said first opening of said first end of said first container is less than a diameter--.

In lines 9-10, change “configured to cover said opening, wherein said second end of said first container defines an opening” to read --configured to cover said first opening of said first container, wherein said second end of said first container defines a second opening--.

In line 15, change “wherein said first end of said second container defines an opening” to read -- wherein said first end of said second container defines a first opening--.

In line 18, change “diameter of said opening of said first end of said second container is lesser than a diameter of” to read -- diameter of said first opening of said first end of said second container is less than a diameter of--.

In lines 20-21, change “and to cover said opening, wherein said second end of said second container defines an opening” to read -- and to cover said first opening of said second container, wherein said second end of said second container defines a second opening--.

In line 34-35, change “a handle, wherein said handle is configured to removably attach to said first container, said medial container, and said second container” to read -- a handle, wherein said handle is configured to removably attach to said first container, said medial connector, and said second container--.

Claim 6: 
In line 3, change “said medial container” to read --said medial connector--.

Claim 14:
In line 6, change “cover said opening” to read --cover said opening of said first container--.

In line 13, change “and to cover said opening” to read --and to cover said opening of said second container--.

In line 17, change “is configured for attaching said second end” to read --is configured for attaching to said second end --.

In line 30, change “said medial container” to read -- said medial connector --.

Claim 19:
	In line 3, change “said medial connector a” to read --said medial connector are--.

Claim 21:
In line 1, change “The portable multi-compartment storage container of claim 1” to read -- The portable multi-compartment storage container of claim 5--.

In lines 2-3, change “wherein said first handle is integral to said first medial lid and said second medial lid further comprises a second handle” to read -- wherein said first handle is integral to said first medial lid; and said second medial lid further comprises a second handle--.

Claim 22:
In line 1, change “The portable multi-compartment storage container of claim 1” to read -- The portable multi-compartment storage container of claim 14--.

In line 4-5, change “said opening of said first end of said first container is lesser than a diameter of said second opening of said second end of said first container” to read -- said opening of said first end of said first container is less than a diameter of said second end of said first container --.

In line 7-8, change “said opening of said first end of said second container is lesser than a diameter of said second end of said second container” to read -- said opening of said first end of said second container is less than a diameter of said second end of said second container --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Examiner, Art Unit 3735